Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 1 of 13 Page|D# 15

.'~‘»' z~~»»\

l" ZF.

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

(Alexandria Division) ;,;r_" - :-\ ;,; 7 : .,
KATHLEEN MUNIVE, )
)
Plai`ntiff, )
) ` §
v~ > CaseNo./l[ gt//§@(/
) »
FAIRFAX COUNTY SCHOOL BOARD, et al., ) 6 / 0 0
) m f
Defendants. )

COMPLAINT
COMES NOW Plaintiff, Kathleen Munive and respectfully submits her Complaint
against Defendants Fairfax County School Board, Frances Ivey, Patn'cia Granada, Sandra

Edwards, Kevin Sills, R. Chace Ramey, and Steven Lockard.

INTRODUCTION

l. PlaintiH` holds two Masters degrees, a PhD, and has been teaching English Speakers of
Other Languages (“ESOL”) for 23 years. She has spent 33 years in education Most
people with her experience, performance record, and qualifications would have been
elevated to administrative positions long ago. But Plaintist career has been detailed by
Fairfax County Public School’s (“FCPS”) pervasive culture of bullying and retaliation.

2. ln 2016, PlaintiH` filed a retaliation lawsuit against the Fairfax County School Board
(“FCSB”) after the Assistant Superintendent told her that HR would not remove a
baseless Letter of Reprimand in Plaintiff’ s personnel file - despite school policy

requiring them to do so - in order to “teach her a lesson” for filing a prior EEOC

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 2 of 13 Page|D# 16

complaint FCPS was not chastened by the lawsuit; instead, they responded with a new
campaign of retaliation against Plaintiff.

3. This campaign has proceeded on several fronts. School administrators have spread
defamatory rumors about her, impugned her competence and integrity, and then refused
to investigate Plaintist complaints or take corrective action. This has left Plaintiff
socially ostracized and sent a clear a signal: if a teacher files a complaint, they will be left
to the proverbial wolves. HR will not intervene if the complainant is bullied or harassed

4. This campaign has also stalled her professional development Promotion decisions in
FCPS are highly political. In the FCPS system, it is a well-known fact that the easiest
way to derail an employee’s professional advancement is to circulate denigrating rumors
and tamish the employee’s reputation internally. On this front, Defendants have
succeeded: in June 2018, Plaintiff was passed over for a promotion by a teacher With a
fraction of Plaintiff’s experience and who had no PhD. Plaintiff has, in short, become a
cautionary tale of what happens when a teacher speaks publicly against FCPS.

JURISDICTION AND VENUE

5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §
1983, supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

6. Venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. § l39l(b)
because the unlawful actions that gave rise to Plaintiff’s claims occurred in this district.

PARTIES
7 . Plaintiff Kathleen Munive is currently an English Speakers of Other Languages

(“ESOL”) Teacher at Mountain View Alternative High School.

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 3 of 13 Page|D# 17

8. Defendant Fairfax County School Board (“FCSB”) is responsible for overseeing the
operation and management of the public education system in Fairfax County.

9. Frances Ivey was the Assistant Superintendent of Region 5 until July l, 2018, When she
was promoted to Assistant Superintendent of the Fairfax County Public School (“FCPS”)
system.

10. Patricia Granada was principal of Eagle View Elementary School until the end of the
2017 school year, after which she became the principal of Greenbn'ar West.

ll. Sandra Edwards was, during all times relevant to the instant complaint, the Assistant
Principal of Eagle View Elementary School.

12. Kevin Sills was, during all times relevant to the instant complaint, the Director of the
Office of Equity and Employee Relations (“EER”) Office.

13. R. Chace Ramey was, during all times relevant to the instant complaint, Assistant
Superintendent of Human Resources at FCPS.

14. Steven Lockard was, during all times relevant to the instant complaint, the Assistant
Superintendent of FCPS or the Acting Interim Superintendent of FCPS.

Plaintiff s 20 1 6 Lawsuit

15. In July 2007, Plaintiff filed an EEOC complaint against FCSB alleging race and gender
discrimination Around the same time, Plaintiff began filing yearly petitions to have a
baseless Reprimand Letter removed from her file, each of which was rejected. In 2013,
FCPS administrators told her why her requests were being rejected: she needed to be

“taught a lesson” for filing the EEOC complaint

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 4 of 13 Page|D# 18

16. After this admission, Plaintiff filed an EEOC complaint alleging retaliation. ln April

17.

18.

19.

20.

2015, she received a determination from the EEOC that FCPS had retaliated against her,
and in May 2016, Plaintiff received a Right to Sue Letter from the EEOC,

On August 21, 2016, Plaintiff filed a lawsuit in this Court alleging retaliation under
Section 1983 and Title VII.

ln addition to raising personal claims of discrimination and retaliation, the complaint
raised issues of public concem. Among other things, the complaint alleged “a long
pattern and practice of creating a hostile work environment and then retaliating against
those who complain.” The complaint listed numerous instances in which FCPS had
retaliated against other employees for similar conduct. The complaint also alleged that
FCPS was chronically late in sending Position Statements to the EEOC, hindered the
investigation process, and had inadequate ami-retaliation and training policies.

On February 24, 2017, the Court granted the FCSB’ motion to dismiss as to all claims.
Plaintiff filed a timely appeal and the Fourth Circuit Court of Appeals reversed and
reinstated her Title VII claims on November 7, 2017.

In or around January 2018, FCPS renewed a settlement offer, which Plaintiff rejected.

Retaliation

21.

22.

Defendants responded to the filing of the 2016 lawsuit (and Plaintist refusal to accept
the settlement offer) in the same manner that they responded to Plaintiff’s prior lawsuit;
by retaliating against Plaintiff in a myriad of ways ranging from the subtle but pervasive,
to blatant professional sabotage.

After the lawsuit was filed, Plaintiff met with Ramey and Sills to discuss the EEOC

Letter of Determination. As the Director of EER, Sills’ job was to be an impartial arbiter

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 5 of 13 Page|D# 19

23.

24.

25.

26.

between the teachers and administration He was anything but. During that meeting, Sills
raised his voice and berated her for being rude, combative, and dishonest Ramey, on the
other hand, made comments such as, “You want to be paid for doing nothing? What
makes you think you deserve that?”

Sills’ position gave him particular sway over promotion decisions in Plaintifi"s school.
His conduct during the meeting gave Plaintiff a reasonable fear that he would use his
authority to obstruct her attempts to get promoted. That fear was subsequently proven
correct.

Defendants also commenced a whisper campaign against Plaintiff designed to ostracize
her from her colleagues and poison her relationship with the administrators and
supervisors responsible for promoting her. For example, Plaintiff learned that in or
around December 2016 that Granada and Edwards had begun spreading rumors that
Plaintiff had vindictiver filed a complaint against Eagle View Elementary School, which
had embroiled several of her colleagues. Granada and Edwards knew that Plaintiff
played no role in that complaint; the reason they spread those rumors was to tamish
Plaintiff’s reputation, ostracize her from her colleagues, and cast her as a disloyal
nuisance. They succeeded.

Plaintiff was approached by numerous colleagues who told her that she was being
maligned as a “snitch.” Another colleague threatened herz “You better be careful. You
need to make sure which side you are on.”

On January 24, 2017, Plaintiff emailed a copy of a complaint regarding this conduct to
Ivey and requested an investigation Two days later, Ivey responded that she would

contact HR and request an investigation

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 6 of 13 Page|D# 20

27.

28.

29.

30.

31.

32.

33.

According to internal regulations, HR has to take action on such a request within 10 days.
No action Was taken; no investigation was initiated.

On February 16, 2017, Plaintiff filed four internal Workplace Harassment Complaints
With Steven Lockard. The first complained that Ivey had failed to take action to
investigate or curb the false and defamatory statements being made by Plaintiff’s
administrators about her.

The second internal Workplace Harassment Complaint concerned the meeting with Sills
and subsequent negative statements he had made about Plaintiff In this complaint, she
stated her fear that Sills would use his influence and position of power to vilify Plaintiff
and ensure that she was denied promotion

The third internal Workplace Harassment Complaint concerned the false allegations by
Granada and Edwards that Plaintiff had filed a complaint that had resulted in an
investigation of Plaintiff’s colleagues at Eagle View Elementary School.

The fourth internal Workplace Harassment Complaint stated that Ramey had been
emailed Plaintiff s prior complaints against Sills, Granada, and Edwards, but had taken
no action to investigate or halt the whisper campaign

On February 24, 2017, Lockard emailed Plaintiff to confirm receipt of the complaints In
this email he stated: “We are in the process of reviewing your concerns and will be back
With you as it relates to next steps.

To date, no one in FCPS has taken any steps to investigate those complaints. Plaintiff is
aware of at least two other teachers who filed complaints against misconduct of a similar
magnitude during this time period. Those complaints were fully investigated and

corrective action was taken within Weeks. The only difference between Plaintiff and

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 7 of 13 Page|D# 21

those other two teachers is that the latter did not file an EEOC complaint or lawsuit

against the school.

34. Defendants’ refusal to investigate the complaints has sent a clear signal: Plaintiff is fair

35.

game. The HR protections that FCPS offers against harassment, retaliation, bullying will
not be extended to her or anyone else who dates file an EEOC complaint or a lawsuit
against the school (system).

In June 2018, Plaintiff applied for a position as “Educational Specialist, ESOL,” an
administrative position which would have entailed greater responsibility and greater pay.
Among the required qualifications in the job listing were a “Postgraduate Professional
License” and at least five years ofteaching. Plaintiff has two Masters degrees in
education and a PhD in human development; she has more than 22 years teaching ESOL,
21 of which were at FCPS, and 33 years of teaching experience She is a National Board

Certified Teacher.

36. Despite these qualifications, Plaintiff did not even get an interview for the position

When she asked school administrators, they said that they wanted someone with more
experience However, this was a blatant pretext: Plaintiff subsequently learned that they
had given the position to a man with approximately five years of teaching experience,
who had one Masters’ degree (compared to Plaintiff’s two) and no PhD. The individual

that got the position is also not a National Board Certified Teacher.

37. The real reason Plaintiff was passed over was to punish her for filing her federal lawsuit

Municipal Liabili}y

38. A municipal body, such the FCSB, may be held liable for violations of constitutional

rights under Section 1983 where the violation occurs as a result of “an official

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 8 of 13 Page|D# 22

39.

40.

41.

policy Or custom.”’ Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter v.
Morris, 164 F.3d 215, 218 (4th Cir. 1999)). A policy or custom for which a municipality
may be held liable can arise in four ways: “(1) through an express policy, such as a
written ordinance or regulation; (2) through the decisions of a person With final
policymaking authority; (3) through an omission, such as a failure to properly train
officers, that 'manifest[s] deliberate indifference to the rights of citizens'; or (4) through a
practice that is so 'persistent and widespread' as to constitute a 'custom or usage With the
force of law.” Id. (quoting Carter, 164 F.3d at 217).

There is a long pattern and practice of administrators and individuals with final
policymaking authority creating, endorsing, or displaying deliberate indifference to acts
of retaliation against those who file complaints

Plaintiff has experienced or otherwise observed this retaliatory culture for over a decade.
For example, in November 2005, while Plaintiff was working in HR, a colleague told her
that the principal was being abusive. When Plaintiff related the complaint to her
supervisor, the supervisor replied: “Don’t you know this is HR. We can do anything,
except change what a principal wants or does. Be careful.”

In March 2006, another employee asked Plaintiff about how she might transfer to
another position without upsetting the principal. Again, Plaintiff ran the issue by her
supervisor who responded: “She better be caref`ul. If the principal wants her gone, it will
happen If she fights it, HR (meaning the Office of Equity and Compliance, now called
EER) will make her life miserable. 'l`he mantra here [at FCPS] is: a woman will either
emotionally break or become financially broke. So, they do whatever they can to drag

out the process so we win, regardless of the truth.” When Plaintiff responded that such

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 9 of 13 Page|D# 23

42.

43.

44.

45.

46.

behavior was unlawful and unethical, her supervisor responded that nothing could be
done because those sorts of decisions were made or ratified by people at the “top of the
food chain.” On information and belief, Plaintiff was referring to individuals with
policymaking authority in FCPS.

These are but two of many examples

In 2013, then Assistant Superintendent of HR, Phyllis Pajardo, told Plaintiff that the HR
department and individuals in the FCPS Legal Department had decided to keep the Letter
of Reprimand in Plaintiff’s file to punish her for filing the EEOC complaint Pajardo
then said, “If you would have never gone the route of filing the complaint I would have
put myself on high alert and been looking and asking more questions about your case and
seriously would have considered taking the letter out.”

In 2017, after the EEOC had issued its letter stating that FCPS had retaliated against
Plaintiff and after Plaintiff had filed her retaliation lawsuit, Paj ardo was sworn in as the
Superintendent of City of Fairfax Schools.

On information and belief, the entire Board and those with final policymaking authority
at FCPS were aware of the allegations - credited by the EEOC - that Pajardo had
sanctioned retaliatory conduct against an employee in violation of Title VII. Their
decision to promote her despite this knowledge is, at best, an act of deliberate
indifference and, at worse, a ratification of that sort of conduct

Administrators in FCPS have also called Plaintiff a “Lying Bitch” and a “Fucking
Whore.” Plaintiff was once told, “We are the administrators We can do anything lt
doesn’t matter whether it is right or wrong, legal or illegal. You are just a peon and HR

will always support us.”

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 10 of 13 Page|D# 24

47.

48.

49.

These practices are allowed to run rampant because the Board has refused to train FCPS
administrators or employment personnel. Despite repeated promises to the EEOC that it
would reform its ami-retaliation and non-discrimination policy and direct-mail the newest
version of the policies to every employee, the Board has dragged its feet for years. FCPS
has not taken any meaningful steps to correct the deficiencies in the way they handle
teacher complaints

The Board has also supported or protected administrators who have been accused of
misconduct by, among other things, sending in late Position Statements to the EEOC,
refusing to engage in mediation, refusing to reprimand individuals subject to credible
accusations of unlawii.ll conduct, and by turning a blind eye to retaliatory conduct

Three Superintendents and one Interim Superintendent have been advised of Plaintist
situation In April 2012, Plaintiff contacted the School Board Chair to complain about
retaliation The Chair and another board member, refused to intervene and told her to
contact Pajardo, despite knowing that Pajardo was one of the people who sanctioned the
retaliation In April 2013 and April 2014, Plaintiff requested a meeting with the
succeeding Superintendent, who also refused to meet with her or take any steps to redress
the retaliatory actions taken against her. In August 2015, Plaintiff again sought assistance
from the Interim Superintendent and complained that school administrators were
obstructing the EEOC’s investigation Again, her request for assistance was rebuffed.
Plaintiff continued to ask for assistance from members of the FCBS and to advise them

and the Superintendent about the culture of retaliation that exists in FCPS.

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 11 of 13 Page|D# 25

50.

51.

52.

53.

54.

55.

Plaintiff has been told by members of the Fairfax Federation of Teachers that numerous
other individuals have been retaliated against and have either complained to the Board or
filed formal complaints, but that the Board has done nothing to address the complaints.
COUNT ONE

Retaliation in Violation of Section 1983
Plaintiff incorporates paragraphs 1-50 by reference.
Defendants have retaliated against Plaintiff for exercising her First Amendment right to
file an anti-retaliation lawsuit and for speaking about matters of public concern relating to
FCPS’s culture of unlawful discrimination and intimidation
Defendants have retaliated against Plaintiff by defaming and maligning her, creating a
hostile work environment, withdrawing HR protections from her, and refusing to promote
her despite having superior credentials to the person who ultimately received the position
As a result of these retaliatory acts, Plaintiff has lost job opportunities, lost the support
and companionship of colleagues, and suffered severe emotional distress and
psychological trauma
Defendants’ unlawful and retaliatory conduct in violation of Section 1983 was
outrageous and malicious, was intended to injure Plaintiff, and was done with conscious
disregard of Plaintiff' s civil rights, entitling Plaintiff to an award of punitive damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court enter judgment in his favor and against Defendant,

containing the following relief:

A. A declaratory judgment that the actions, conduct, and practice of Defendants

complained of herein violate the laws of the United States.

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 12 of 13 Page|D# 26

B. An order directing Defendants to place Plaintiff in the position she would have
occupied but for the retaliatory treatment and otherwise unlawful conduct, as well as
to take such affirmative action as is necessary to ensure that the effects of these
unlawful employment practices are eliminated and do not continue to affect her
employment and personal life;

C. An award of compensatory and punitive damages in an amount to be determined at
trial;

D. An award of costs that Plaintiff has incurred in this action, as well as attorneys’ fees;
and v

E. Such other relief as the Court may deem just and proper.

JURY DEMAND
Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein
Dated: December 12, 2018

Respectfully submitted,

\<ovj/h\.@@n B. MMT\\;/C»;
¥<thLU/r\ 831 MW"‘/"J`“

bq-\b \<'o(\a D{`l\/C

Qa\nf§ \/l \i'C ’\/A 10155

Wz» 913~ Z>&“tb

Case 1:18-cv-01566-LI\/|B-|DD Document 1 Filed 12/19/18 Page 13 of 13 Page|D# 27

CERTIFICAT!ON
I declare under penalty of perjury that:

(l) No attorney has prepared, or assisted in the preparation of this document

 

Name of Pro Se Party (Print or Type)

 

Signature of Pro Se Party
Executed on: (Date)

on

(2) §]osgvh _FQ(;C¢
(Narne of At omey)

` ga m m+" St» Q(P|_ lA, NevJ York-, NY,\aw-lp

(Address of Attomey)

') en@»'iea'-i

( lephone Number of Attomey)
Prepared, or assisted in the preparation of, this document

Kal/b\cer\ Mun\\lb

(N'ar'ne of Pro Se Party (Print or Type)

 

 

Signature of Pro Se Party

Executed on: (Date)

43

